

115 HR 7246 IH: Hudson-Mohawk River Basin Act
U.S. House of Representatives
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7246IN THE HOUSE OF REPRESENTATIVESDecember 10, 2018Mr. Tonko introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of the Interior to establish a nonregulatory program to support restoration
			 and protection efforts in the Hudson-Mohawk River Basin region, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Hudson-Mohawk River Basin Act. 2.FindingsCongress finds the following:
 (1)The Hudson-Mohawk River Basin together with the Erie Canal connects the Great Lakes to the Atlantic Ocean and includes the approximately 13,400 square mile area encompassing the following five large sub-basins:
 (A)The Upper Hudson River sub-basin. (B)The Mohawk River sub-basin.
 (C)The Lower Hudson River sub-basin. (D)The Passaic River sub-basin.
 (E)The Raritan River sub-basin. (2)The Hudson-Mohawk River Basin includes the New York-New Jersey metropolitan area, which is the largest metropolitan area of the country. This metropolitan area, together with the many communities in the Upper Hudson, Mohawk, and Lower Hudson sub-basins, makes the area one of the most densely and heavily populated river basins in the country, with over 15,000,000 people.
 (3)The water resources of the Hudson-Mohawk River Basin are functionally interrelated and their uses are interdependent. A dedicated program is essential to provide effective communication, coordination, and cooperation among Federal, State, and local governments, nongovernmental organizations, and the private sector.
 (4)The New York-New Jersey Harbor Estuary is a complex natural harbor at the junction of three major water bodies, the New York Bight, the Hudson River, and the Long Island Sound. In addition, it receives freshwater inputs from the Raritan and Passaic Rivers. The health and productivity of the New York Bight are affected directly by the quality of the freshwater inputs to the estuary from the Hudson, Passaic, and Raritan Rivers.
 (5)The Mohawk River and its watershed drain directly into the Hudson River, providing the largest freshwater input to the brackish water mix that characterizes the Hudson River Estuary and supports a biologically rich and productive ecosystem.
 (6)The Mohawk River is integrated with the Erie Canal along much of its channel, tying the operation of the canal system to the health of the Mohawk and Hudson Rivers.
 (7)Individuals in many communities throughout the Hudson-Mohawk River Basin have experienced devastating flooding that has led to tremendous costs for homeowners, businesses, and State and local governments. A holistic approach to river and stream monitoring, updated floodplain maps, and development of floodplain management strategies based upon improved understanding of the Hudson-Mohawk River Basin’s hydrology would make communities safer and more resilient to flood events.
 (8)Climate change is occurring and, as a result, sea level rise along the United States eastern coastline will increase the vulnerability of coastal communities to storm surge and flooding in the New York-New Jersey harbors and along the major rivers in the Hudson-Mohawk River Basin.
 (9)Each of the subwatersheds of the Hudson-Mohawk River Basin receives the support of programs administered by Federal, State, regional, and local organizations.
 (10)New York, New Jersey, Vermont, Massachusetts, and Connecticut have a long history of achievements working together on resource management issues through their memberships in the Delaware River Basin Commission, the Susquehanna River Basin Commission, the Appalachian Regional Commission, the New England Interstate Water Pollution Control Commission, and the Lake Champlain Basin Program.
 (11)The impacts experienced as a result of recent hurricanes and storms illustrate the need for integrated, basin-wide planning to address water management challenges and vulnerability to flooding.
 (12)Protecting wetlands, expanding use of green infrastructure, strengthening dams and levees, and upgrading wastewater and water treatment infrastructure will be necessary to reduce the impacts of extreme weather events and maintain water quality and public health.
 3.DefinitionsIn this Act: (1)Basin stateThe term Basin State means each of the States of New York, New Jersey, Connecticut, Massachusetts, and Vermont.
 (2)Grant programThe term grant program means the Hudson-Mohawk River Basin grant program established under section 5. (3)Hudson-Mohawk river basinThe term Hudson-Mohawk River Basin means the area of drainage of the Hudson, Mohawk, Passaic, and Raritan Rivers and their tributaries into the New York-New Jersey Harbor Estuary.
 (4)Restoration and protectionThe term restoration and protection means the conservation, stewardship, and enhancement of habitat for fish and wildlife to preserve and improve ecosystems and ecological processes on which they depend, and for use and enjoyment by the public.
 (5)Restoration programThe term restoration program means the Hudson-Mohawk River Basin restoration program established under section 4. (6)SecretaryThe term Secretary means the Secretary of the Interior.
 (7)Water resourcesThe term water resources means all surface waters and ground waters contained or otherwise originating within the Hudson-Mohawk River Basin.
			4.Restoration program establishment
 (a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary shall establish a nonregulatory program to be known as the Hudson-Mohawk River Basin Restoration Program.
 (b)Program componentsIn carrying out the restoration program, the Secretary shall— (1)establish a Basin-wide strategy that—
 (A)addresses the program priorities described in subsection (c); and (B)draws on established management plans for the Hudson-Mohawk River Basin, or portions of the Basin;
 (2)coordinate activities being undertaken by the Basin States, advisory committees, local governments, institutions of higher education, and nongovernmental organizations that are related to the program priorities described in subsection (c); and
 (3)establish and administer the Hudson-Mohawk River Basin grant program in accordance with section 5. (c)Program prioritiesThe priorities of the restoration program are—
 (1)to address the management, development, conservation, and use of water resources throughout the Hudson-Mohawk River Basin;
 (2)to coordinate restoration and protection activities among Federal, State, local, and regional entities and conservation partners throughout the Hudson-Mohawk River Basin;
 (3)to carry out coordinated restoration and protection activities and provide for technical assistance throughout the Hudson-Mohawk River Basin and Basin States—
 (A)to sustain and enhance fish and wildlife habitat restoration and protection activities; (B)to improve and maintain water quality to support fish and wildlife, as well as the habitats of fish and wildlife, and drinking water;
 (C)to sustain and enhance water management for volume and flood damage mitigation improvements to benefit fish and wildlife habitat;
 (D)to improve opportunities for public access and recreation in the Hudson-Mohawk River Basin consistent with the ecological needs of fish and wildlife habitat;
 (E)to facilitate strategic planning to maximize the resilience of natural systems and habitats under changing watershed conditions;
 (F)to engage the public through outreach, education, and citizen involvement; and (G)to increase scientific capacity to support the planning, monitoring, and research activities necessary to carry out coordinated restoration and protection activities;
 (4)to maintain an inventory of historic and cultural resources of the Hudson-Mohawk River Basin and identify projects to provide for cultural enrichment, preservation of cultural resources, public education about local heritage and historical significance of properties, canals, and historic sites within the Hudson-Mohawk River Basin;
 (5)to provide a mechanism to promote communication and coordination among the organizations engaged in water resource management activities to promote collaborative working relationships among all entities working in the Hudson-Mohawk River Basin; and
 (6)to support the implementation of a shared set of science-based restoration and protection activities.
 (d)ConsultationIn establishing the restoration program, the Secretary shall consult, as appropriate, with— (1)the heads of Federal agencies, including—
 (A)the Administrator of the Environmental Protection Agency; (B)the Administrator of the National Oceanic and Atmospheric Administration;
 (C)the Chief of the Natural Resources Conservation Service; (D)the Chief of Engineers of the Corps of Engineers; and
 (E)the head of any other applicable agency; (2)the Governors of the Basin States;
 (3)local governments; (4)other public agencies and organizations with authority for the planning and implementation of conservation strategies in the Hudson-Mohawk River Basin;
 (5)institutions of higher education; (6)nongovernmental organizations;
 (7)regional organizations; and (8)other entities as determined by the Secretary.
				5.Grants and assistance
 (a)Hudson-Mohawk river basin grant programTo the extent that funds are available to carry out this section, the Secretary shall establish a voluntary grant program to be known as the Hudson-Mohawk River Basin Grant Program to provide—
 (1)competitive matching grants of varying amounts to State and local governments, nonprofit organizations, institutions of higher education, and other eligible entities to address the program priorities described in section 4(c); and
 (2)technical assistance to grant recipients. (b)CriteriaThe Secretary, in consultation with the organizations described in section 4(d), shall develop criteria for the grant program to help ensure that activities funded under this section address one or more of the program priorities described in section 4(c).
			(c)Cost sharing
 (1)Federal shareThe Federal share of the cost of a project funded under the grant program shall be determined by the Secretary and shall not exceed 80 percent of the total cost of the activity.
 (2)Non-federal shareThe non-Federal share of the cost of a project funded under the grant program may be provided in cash or in the form of an in-kind contribution of services or materials.
 6.Annual reportsNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this Act, including a description of each project that has received funding under this Act.
		7.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Secretary to carry out this Act $25,000,000 for each of fiscal years 2018 through 2024.
 (b)UseOf any amount made available under this section for each fiscal year, the Secretary shall use at least 75 percent to carry out the grant program and to provide, or provide for, technical assistance under such program.
			